Citation Nr: 1137617	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-32 559	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to an initial compensable rating for left thumb osteoarthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1978, November 1978 to October 1985, and December 1987 to February 1993.

This appeal to the Board of Veterans Appeals (Board) arises from an October 2007 rating action that denied service connection for a bilateral knee disability, and granted service connection for left thumb osteoarthritis and assigned an initial noncompensable rating from April 2007; the Veteran appeals the noncompensable rating as inadequate. 

In May 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)) includes enhanced duties to notify and assist claimants.    

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notice and development action needed to fairly adjudicate the claims on appeal has not been accomplished.

The Veteran contends that he currently suffers from a bilateral knee disability that is a result of an inservice injury aboardship.  At the May 2011 Board hearing, the Veteran stated that his service-connected back disability had aggravated his bilateral knee disability.

Under the applicable criteria, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  See also Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Allen v. Brown, 7 Vet. App. 439, 448 (1995), holds that 38 C.F.R. § 3.310(a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a non-service-connected disability by a service-connected one.

A review of the evidence discloses that in February 2007 a VA physician opined that the veteran's bilateral knee patellofemoral joint osteoarthritis was related to an inservice injury.

Where the record does not adequately reveal the current state of a disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Under the circumstances, the Board finds that this case must thus be remanded to the RO to obtain a VA examination of the Veteran to determine the etiology of his bilateral knee disability and its relationship, if any, to military service or his service-connected back disability.  

The Veteran is hereby advised that failure to report for examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran does not report for any scheduled examination, the RO must obtain and associate with the claims folder a copy of any notice of the date and time of the examination sent to him by the VA medical facility at which it was to have been conducted.

Subsequent to the issuance of the last Supplemental Statement of the Case (SSOC) in August 2010, additional medical evidence has been submitted in connection with the claims on appeal, and the Veteran did not waive his right to have this evidence initially reviewed by the RO prior to a Board decision.  38 C.F.R. § 20.1304(c) (2011) provides that any pertinent evidence submitted by an appellant which is accepted by the Board must be referred to the RO for review, unless this procedural right is waived by him or his representative.  Under the circumstances, the Board finds that this case must be remanded to the RO for readjudication with initial consideration of that additional evidence prior to a Board decision on appeal.

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to readjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should arrange for the Veteran to undergo a VA orthopedic examination by a physician to determine the relationship, if any, between his current bilateral knee disability and his military service, as well as his service-connected back disability.  The entire claims folder must be made available to the examiner, and the examination report should include discussion of the appellant's documented medical history and assertions.  All indicated studies and tests, including X-rays, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The examiner should specifically review the evidence in the claims folder, including the service and post-service records, and render opinions for the record as to whether, on the basis of the available evidence, it is at least as likely as not (i.e., there is at least a 50% probability), or it is not at least as likely as not (i.e., there is less than a 50% probability) that any currently-diagnosed bilateral knee disability (a) had its onset in military service as a result of an injury; (b) was caused or aggravated by the service-connected back disability; or (c) is directly related to any symptoms that the appellant identifies as having had, or event that occurred, during service that might not be reflected in the service medical records.  If aggravation of any non-service-connected bilateral knee disability by the service-connected back disability is found, the examiner should attempt to quantify the degree of additional bilateral knee disability resulting from the aggravation.

In reaching his opinions, the doctor should review and address the February 2007 VA physician's report; provide a detailed discussion of the appellant's documented medical history and assertions; and set forth the complete rationale for all conclusions and opinions reached in a printed (typewritten) report.  

2.  If the appellant fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.


3.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the appellant fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  
 
5.  If any benefit sought on appeal remains denied, the RO must furnish the appellant and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
    
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

